DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 7, 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2008/0170550 A1, hereinafter “Liu”) in view of Hughes et al. (US 2009/0116393 A1, hereinafter “Hughes”).
	Regarding claims 1 and 11, Liu teaches a method comprising: transmitting, by a node included in a mesh network, a first request to join a multicast group, wherein the multicast group includes a multicast group leader (¶ [0049], When a node wants to join a multicast group, the node broadcasts a RREQ message to all mesh nodes. The RREQ message includes the originator's MAC address, its current sequence number, its optional layer 3 information (supporting layer 3 protocol and address, e.g. IP address), the destination MAC address (i.e. multicast group address to be joined), the group's last known sequence number, the message ID, metric, time-to-live parameter and a join flag. ¶ [0058], sending out a RREQ message requesting to join the multicast group, ¶ [0059]); determining, by the node, that no message acknowledging the first request to join the multicast group has been received from the multicast group leader;  in response to the determining, broadcasting, by the node, a first broadcast message that includes a multicast join request to one or more nodes included in the mesh network that are direct neighbors of the node; wherein the first broadcast message is forwarded by at least one node included in the one or more nodes (¶ [0049], If there is not reply then the originator retransmits/re-broadcasts the RREQ message with the message ID incremented by 1. The originator continues in this manner until it receives a reply or the retry limit has been exceeded. ¶ [0051], The multicast group leader always responds to a RREQ message to join the multicast group. The responding node then unicasts a RREP message back to the originator of the RREQ message. As a node along the reverse path receives the RREP message, it updates the metric and set up a forward path/route in its multicast routing table. The path/route set up in the multicast routing table is flagged as inactive. The node then forwards the RREP message to the next hop).
Liu does not explicitly teach wherein the first broadcast message is forwardable by at least one node included in the one or more nodes based on a first maximum hop limit.
However, it is well known in the art to forward a broadcast message by at least one node included in the one or more nodes based on a maximum hop limit, as evidenced by ¶ [0060] and claim 12 of Hughes
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to forward the first broadcast message by at least one node included in the one or more nodes based on a first maximum hop limit to establish a scope for the broadcast message (¶ [0060] of Hughes).
 	Regarding claim 7, Liu in view of Hughes teaches the method of claim 1.
Liu does not explicitly teach wherein the first broadcast message includes a hop limit that is decrementable by the at least one node.
However, it is well known in the art to update a broadcast message by decrementing a hop limit in the broadcast message and to forward the updated broadcast message, as evidenced by ¶ [0060] of Hughes. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include, in first broadcast message, a hop limit that is decrementable by the at least one node in the system of Liu in view of Hughes establish a scope for the broadcast message (¶ [0060] of Hughes).
Regarding claims 9 and 19, Liu in view of Hughes teaches the method of claim 1, wherein the message acknowledging the first request to join the multicast group comprises a unicast message from the multicast group leader (Liu: ¶ [0049]-¶ [0051]).
 7.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hughes as applied to claim 1 above, and further in view of Liu et al. (US 7,184,421 B1, hereinafter “Liu’421”).
 	Regarding claim 8, Liu in view of Hughes teaches the method of claim 1.
Liu does not explicitly teach wherein the first broadcast message includes an address vector that is updated by the at least one node.
Liu’421 teaches the at least one node adds an address of the at least one node to an address vector in the messages (col. 8, lines 41-46, the messages can record en-route path information that includes the identity of intermediate nodes traversed by the messages, col. 20, lines 1-20,  join-ack message containing the selected best path, col. 24, lines 57-67, relay list information contained in the received message).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed at least one node to add an address, of the at least one node, by the at least one node to an address vector in the multicast join request in the system of Liu in view of Hughes to further enhance system efficiency and reliability. 
Regarding claim 17, Liu in view of Hughes teaches the non-transitory computer readable medium of claim 11, wherein the first broadcast message includes a hop limit, as set forth above..
Liu does not explicitly teach the first broadcast message includes an address vector.
Liu’421 teaches the at least one node adds an address of the at least one node to an address vector in the messages (col. 8, lines 41-46, the messages can record en-route path information that includes the identity of intermediate nodes traversed by the messages, col. 20, lines 1-20,  join-ack message containing the selected best path, col. 24, lines 57-67, relay list information contained in the received message).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include an address vector in the first broadcast message in the system of Liu in view of Hughes to further enhance system efficiency and reliability.
Allowable Subject Matter
8.	Claim 20 is allowed.
9.	Claims 2-6 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claims (1 and 11) and the limitations specified in dependent claims (2 and 12).

Response to Arguments
10.	Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477